     Case 19-08122           Doc 6      Filed 01/08/20    Entered 01/08/20 09:10:56         Desc AP Minute
                                                 Order    Page 1 of 1
Form minordap
                                     UNITED STATES BANKRUPTCY COURT
                                            Central District of Illinois
                                              216 Federal Building
                                              100 N.E. Monroe St.
                                             Peoria, IL 61602−1003


In Re: I80 Equipment, LLC                                   Case No.: 17−81749
Debtor(s)                                                   Chapter 7


Jeana K. Reinbold
Plaintiff(s)

      v.

Walmart Inc. d/b/a Wal−Mart and Sam's Club, a Delaware
corporation et al.                                     Adv. No. 19−08122
Defendant(s)


                                                         ORDER


Notice is hereby provided:

                A Hearing having been held on the following matters:

                The following having been filed:

                1. Defendants' Motion for Extension of Time Until January 23, 2020 to File Responsive Pleadings




IT IS ORDERED THAT:



           MATTER             ACTION

                1.            Allowed

     Other:


Dated: 1/8/20

                                                                           /S/ Thomas L. Perkins
                                                                        United States Bankruptcy Judge



       Go to www.ilcb.uscourts.gov for information regarding this court's mandatory electronic filing policy.
